     Case 3:16-cv-00663-MMD-CLB Document 88 Filed 12/10/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     JORGE MIRANDA-RIVAS,                            Case No. 3:16-cv-00663-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      HAROLD WICKHAM, et al.,
9
                              Respondents.
10

11         Petitioner Jorge Miranda-Rivas has filed a motion for dismissal of grounds ten and

12   twelve of the third amended petition (ECF No. 84) and a declaration by petitioner himself

13   stating that he agrees with the dismissal of those two unexhausted grounds (ECF No.

14   87). The Court finds that good cause exists to grant the motion.

15         It is therefore ordered that petitioner's motion for dismissal of grounds ten and

16   twelve of the third amended petition (ECF No. 84) is granted. Grounds ten and twelve of

17   the third amended petition are dismissed. Briefing will proceed in accordance with the

18   schedule of the Court's order of September 30, 2020 (ECF No. 83).

19         DATED THIS 10th Day of December 2020.

20
21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28
